Case 1:20-cv-24069-RNS Document 50 Entered on FLSD Docket 10/27/2020 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA

     1199SEIU UNITED                        )
     HEALTHCARE WORKERS EAST,               )
                                            )
            Plaintiff,                      )
                                            )   No. 1:20-cv-24069-RNS
            v.                              )
                                            )
     LOUIS DEJOY, Postmaster                )
     General and Chief Executive            )
     Officer of the United States Postal    )
     Service; and the UNITED STATES         )
     POSTAL SERVICE,                        )
                                            )
            Defendants.                     )


    DECLARATION OF JONATHAN MANES IN FURTHER SUPPORT OF
   PLAINTIFF’S EMERGENCY MOTION FOR PRELIMINARY INJUNCTION

         1.     I am counsel for the Plaintiff, 1199SEIU United Healthcare Workers
  East, in the above-captioned matter.

         2.     I am over the age of 18 and competent to make this Declaration. The
  statements contained in this Declaration are based on my personal knowledge and a
  review of relevant records. If called and sworn as a witness, I would and could
  testify competently to the matters set forth herein.

        3.    I submit this declaration in order to provide the Court with additional
  documents relevant to its consideration of Plaintiff’s pending Emergency Motion for
  Preliminary Injunction.

        4.     In particular, the appended documents, denominated Exhibits 31
  through 35, constitute the most recent weekly data that Defendant United States
  Postal Service has provided regarding election mail operations, as submitted to the
  United States District Court in Jones v. United States Postal Service et al., No. 20-
  CIV-6516 (VM) (S.D.N.Y. filed Oct. 23, 2020).

        5.     Plaintiff submitted to this Court the same USPS data corresponding to
  the previous week as Plaintiff’s Exhibits 26 through 30. See Declaration of Steven
  Art, ECF No. 43, 43-3 to 43-7 (Oct. 21, 2020)
Case 1:20-cv-24069-RNS Document 50 Entered on FLSD Docket 10/27/2020 Page 2 of 3




         6.    Attached as Exhibit 31 is a true and correct copy of a letter from the
  U.S. Attorney’s Office for S.D.N.Y. to Hon. Victor Marrero titled Jones et al.
  v. United States Postal Service et al., No. 20-CIV-6516 (VM), filed in Jones v. United
  States Postal Service, No. 20-CIV-6516 (VM) (S.D.N.Y.) as ECF No. 91 and dated
  October 23, 2020 (“Oct. 123 SDNY Jones Letter”).

        7.     Attached as Exhibit 32 is a true and correct copy of Exhibit 1 to the
  Oct. 23 SDNY Jones Letter, titled “USPS FY20 Q2 – FY21 Q1 To-Date
  Service Performance For Market-Dominant Products: Nation – By Week.” Jones v.
  United States Postal Service, No. 20-CIV-6516 (VM) (S.D.N.Y.), ECF No. 91-1.

         8.    Attached as Exhibit 33 is a true and correct copy of Exhibit 2 to the
  Oct. 23 SDNY Jones Letter, which is a news release from the United States Postal
  Service titled “The U.S. Postal Service Issues New Service Performance Report
  for the Week of October 10th.” Jones v. United States Postal Service, No. 20-CIV-
  6516 (VM) (S.D.N.Y.), ECF No. 91-2.

         9.      Attached as Exhibit 34 is a true and correct copy of Exhibit 3 to the
  Oct. 23 SDNY Jones Letter, which is a report providing scores and delivery
  statistics for various classes of USPS mail. Jones v. United States Postal Service,
  No. 20-CIV-6516 (VM) (S.D.N.Y.), ECF No. 91-3.

        10.    Attached as Exhibit 35 is a true and correct copy of Exhibit 4 to the
  Oct. 23 SDNY Jones Letter, which is a report providing Processing Operations
  Summary Reports and an Election Mail Service Performance Score for USPS,
  including “all clear” reports at the regional and area levels. Jones v. United States
  Postal Service, No. 20-CIV-6516 (VM) (S.D.N.Y.), ECF No. 91-4.


  I declare under penalty of perjury that the foregoing is true and correct.

                                                /s/Jonathan Manes
                                                Jonathan Manes

  Executed on October 27, 2020, at Chicago, IL.




                                            2
Case 1:20-cv-24069-RNS Document 50 Entered on FLSD Docket 10/27/2020 Page 3 of 3




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 27, 2020, a true and correct copy of the

  foregoing document was electronically filed with the Clerk of the Court using the

  CM/ECF system, which will send a notice of electronic filing to all counsel of record.


  Executed on October 27, 2020                         /s/ Jonathan Manes

                                                       One of Plaintiff’s Attorneys




                                            3
